Citation Nr: 1017559	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability 
of the buttock, claimed as due to exposure to herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to May 1971 and 
from April 1976 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  He has 
reported that one of his stressors was being burned by a pot 
of hot water.

The Veteran's service treatment records disclose that in 
March 1977 he sustained second degree burns on his trunk, 
thighs, chest, and right arm when a charcoal brazier was 
upset and hot water was spilled on him.  He was hospitalized 
for 10 days, during which he was treated with daily whirlpool 
therapy and debridement.  It was estimated that he had a 14.5 
percent second degree bur over the right half of his chest, 
abdomen, and upper thigh and that the burn also involved the 
back of his right elbow and a small portion of skin above the 
right buttock.  

On VA examination in February 2008 the Veteran discussed his 
claimed stressors.  He stated that he was burned when an open 
pot of water was turned over on him.  He indicated that he 
felt intense fear, hopelessness, and horror.  Following 
mental status examination, the diagnosis was PTSD.  Regarding 
the stressor supporting the diagnosis of PTSD, the examiner 
pointed to the Veteran's report of casualties when a tanker 
was too heavy to cross a bridge and some of its occupants 
were killed and others nearly drowned.  She did not include 
the incident in which the Veteran was burned.  It remains 
unclear to the Board whether this incident, which is verified 
in the service treatment records, is sufficient to support 
the diagnosis of PTSD.  As such, clarification must be 
sought.

Finally, the Board observes that in a September 2005 claim 
for nonservice-connected pension benefits, the Veteran 
reported income from the Social Security Administration 
(SSA).  At the time of the 2005 application, the Veteran was 
approximately 55 years old.  It is unlikely that his receipt 
of SSA benefits was based on age.  Records held by SSA may 
relate to the instant appeal.  As such, remand for these 
records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Accordingly, on remand, the RO/AMC must contact 
SSA and ascertain whether benefits are based on disability.  
If so, it must obtain the Veteran's complete SSA records, 
including any administrative decision(s) on his application 
for SSA disability benefits and all underlying medical 
records.

In light of the above discussion, the case is REMANDED for 
the following action:

1.  Contact the Social Security 
Administration (SSA) and request a copy 
of the Veteran's complete SSA disability 
benefits file, including any 
administrative decision(s) on the 
Veteran's application for SSA disability 
benefits and all of the underlying 
medical records.  A copy of any 
response(s) from SSA, to include a 
negative reply, should be included in the 
claims file.  All records provided by SSA 
also should be included in the claims 
file.

2.  Upon completion of the above, 
schedule the Veteran for a VA examination 
to determine whether he has PTSD which is 
related to the incident in which he was 
burned by hot water.  The claims folders 
must be made available to and reviewed by 
the examiner.  The examiner should be 
advised that the only verified stressor 
is that pertaining to the burns sustained 
in 1977.  

All indicated studies should be 
performed.  The examiner should determine 
the nature and extent of any currently 
demonstrated acquired psychiatric 
disorder.  A diagnosis of PTSD under DSM 
IV criteria should be ruled in or ruled 
out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor or 
stressors that support that diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis is not 
supported.  

A complete rationale for all opinions 
expressed should be provided in the 
examination report.  

3.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


